Citation Nr: 1233162	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disability, to include obstructive lung disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1986 to August 1986 and from April 2003 to May 2004.  The Veteran also had service in the United States Army Reserves (USAR).    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne. Wyoming.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2007 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case has previously been before the Board, most recently in August 2010, at which time the issue currently before the Board was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that additional argument from the Veteran was received by the Board in December 2011.  A review of the record shows that this evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, in a September 2012 statement, the Veteran's representative waived AOJ consideration of this evidence.  Therefore, a remand of this case solely for consideration of new evidence by the AOJ is not necessary and the Board is not barred from proceeding with a final decision in this case.       


FINDINGS OF FACT

1.  A respiratory disability was not shown in the Veteran's first period of active service from June 1986 to August 1986 and has not been shown by competent evidence to be etiologically related to that first period of service.  

2.  The Veteran was diagnosed with persistent bronchitis in July 1997 and was noted to have chronic bronchitis at a February 1999 Army Reserve annual examination.  

3.  A respiratory disability clearly and unmistakably existed prior to the Veteran's entrance into his second period of active service in April 2003.

4.  The Veteran's respiratory disability clearly and unmistakably was not permanently worsened beyond its natural progression as a result of the Veteran's second period of active service.  


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in active service.  38 U.S.C.A. § 1131 (West 2011); 38 C.F.R. § 3.303 (2011).  

2. A respiratory disability clearly and unmistakably existed prior to the Veteran's second period of active service and was not aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in January 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a June 2006 Statement of the Case, the Veteran was provided appropriate notice with respect to what the evidence must show to substantiate a claim that a disability that existed prior to service was aggravated by active service.  In a July 2006 letter, the Veteran was provided with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Pertinent in this matter is the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 relative to claims for service-connected disability. 

In pertinent part, Wagner held that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre- existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he has a respiratory disability that was aggravated as a result of his exposure to dust and sand while serving in Southwest Asia during his second period of active service.

As noted above, the Veteran had two periods of active service, from June 1986 to August 1986 and from April 2003 to May 2004.  The Veteran had service in USAR prior to his first period of active service and during the intervening period between his two periods of active service.  A review of the STRs of record shows that there are records for both his active and USAR service on file.  

Prior to his first period of active service, the Veteran was seen in medical in July 1985 for complaints of a stuffy nose.  At that time, the examiner diagnosed possible hay fever/allergy.  There is no follow-up treatment of this condition of record.  

A review of the STRs is negative for treatment for or a diagnosis of a respiratory disability during the Veteran's first period of active service from June 1986 to August 1986.  The Board notes that there is no indication from the record, nor has the Veteran alleged, that his respiratory disability is in any way related to his first period of active service. 
 
A review of the STRs from the Veteran's intervening period of service in the USAR shows that he was seen in medical in September 1994 for complaints of sore throat with nasal drainage.  The examiner diagnosed rhinopharyngitis and allergies.  In January 1998, the Veteran was seen for annual medical certification.  It was noted on the certification report that the Veteran was taking Zyrtech for treatment of his allergies.  In February 1999, the Veteran was seen for a periodic examination.  At that time, the Veteran reported that he was not in good health as a result of chronic bronchitis and he reported that he experienced a chronic cough.  The examiner noted that the Veteran had been diagnosed with chronic bronchitis approximately two years prior and that the Veteran had been treated for the condition with antibiotics.  The examiner noted that the Veteran smoked regularly and that the Veteran had reported that his chronic bronchitis was not getting any better despite treatment.  

Also of record are private medical records from December 1982 to February 2001.  A review of those records shows that the Veteran was seen by his private physician in December 1982 for complaints of sore throat, fever, and slight cough.  At that time, his doctor diagnosed acute pharyngitis.  In July 1997, the Veteran was seen by his private doctor for complaints of coughing for eight weeks.  At that time, his doctor diagnosed persistent bronchitis.  The Veteran was seen again in February 2001 for a sore throat and slight cough.  At that time, the Veteran's doctor diagnosed acute upper respiratory infection, pharyngitis, and bronchitis.

STRs from the Veteran's second period of active service show that the Veteran was afforded a post-deployment health assessment in March 2004 following his return from Southwest Asia.  At that time, the Veteran checked "sometimes" to the question of whether he was exposed to smoke during his tour and checked "often" to the question of whether he was exposed to sand/dust.  The Veteran reported that he had experienced a chronic cough during and since his deployment to the Southwest Asia.  There is no evidence of record indicating that the Veteran was treated for these symptoms while he was in active service  
 
In sum, the Veteran did not receive treatment for or a diagnosis of a respiratory disability during his first period of active service and he was diagnosed with chronic bronchitis by his private doctor prior to his second period of active service.   Therefore, the Board finds that the Veteran had a respiratory disability that clearly and unmistakably existed prior to his second period of active service.  

However, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's respiratory disability did not permanently increase in severity as a result of his active service.  See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2011).

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, there is no indication from the treatment notes of record indicating that the Veteran's respiratory disability was caused or aggravated by his active service.  

In April 2005, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he had smoked on and off for approximately 15 years, but that he had smoked one pack per day while serving in Southwest Asia.  The Veteran also reported that he had been evaluated 10 years prior for shortness of breath, at which time his physician reportedly diagnosed him with chronic lung disease, etiology unknown, with possible allergies.  He reported that he had been treated with a steroid medication and with an Albuterol inhaler, but that he had stopped using inhalers approximately four years prior.  The Veteran reported that upon arrival in Southwest Asia, he had a flare-up of his cough that occurred on a daily basis.  He reported experiencing dyspnea on exertion, but that he had not been diagnosed with asthma.  He reported that he did not treat his condition with any medications.  Upon physical examination, the Veteran's lungs were clear to auscultation, bilaterally.  The Veteran was afforded a pulmonary function test (PFT) in conjunction with his examination which revealed a moderate obstructive lung defect.  Based on the history provided by the Veteran and an examination of the Veteran, the examiner diagnosed chronic cough in a Veteran with a diagnosis of chronic lung disease of unknown etiology which responded to bronchodilator.  

In May 2008, the Veteran's claims files were forwarded to the VA Medical Center for review and an opinion.  At that time, the VA examiner opined that the Veteran had chronic obstructive lung disease with a reversible component that existed prior to his active service.  The examiner noted that he did not think the disability was aggravated beyond its natural progress by the Veteran's service in Iraq.  In this regard, the VA examiner reported that a concomitant restrictive pulmonary defect related to the Veteran's obesity could not be excluded by present spirometry testing.  The examiner further opined that the Veteran's respiratory condition was a permanent, and not temporary, condition which existed prior to his service in Iraq and that it was unlikely that the respiratory condition was causally related to the Veteran's military service.     

In March 2009, the claims files were returned to the May 2008 VA examiner for another addendum opinion.  At that time, the VA examiner again opined that it was clear and unmistakable that the Veteran had a respiratory disability that existed prior to his entrance into active service in April 2003.  The examiner reported that it was unlikely that the disability was aggravated beyond its natural progression from April 2003 to May 2004 by any disease or injury, including exposure to dust, while he was on active duty in Iraq.  In this regard, the VA examiner noted that it was more likely that the Veteran's smoking and his progressive weight gain was of more significance.  

In September 2010, the Veteran's claims files were again returned to the May 2008 VA examiner for review and another addendum opinion.  At that time, the VA examiner again opined that the Veteran's diagnosis remained chronic obstructive lung disease with a reversible (asthmatic) component and that the condition existed prior to the Veteran's second period of active service beginning in April 2003.  The examiner further opined that it was clear and unmistakable that the Veteran's chronic cough was related to his smoking intermittently prior to his second period of active service, smoking continually during his deployment, and smoking intermittently since his return from deployment and that it was not causally related to exposure to sand and dust during his service in Iraq from April 2003 to March 2004.  Additionally, the examiner opined that the Veteran's pre-existing respiratory disability was not aggravated beyond its natural progression during his second period of active service.  

The examiner noted that although the Veteran reported that he was often exposed to sand and dust during his deployment to Iraq and on his March 2004 post-deployment health assessment, the Veteran had continued to smoke regularly during that time.  The examiner noted that smoking was a well known cause of chronic obstructive lung disease, chronic bronchitis, asthma exacerbation, and associated cough.  The examiner also noted that smoking was also associated with an accelerated rate of lung deterioration as compared to declines in respiratory function associated with aging.  Additionally, the examiner noted that the Veteran denied respiratory complaints on his visit with his VA Medical Center primary care provider in April 2004 despite his complaints of chronic cough noted on his March 2004 post-deployment health assessment.  The examiner also noted that the Veteran was without complaints of respiratory problems at his most recent VA Medical Center primary care visit in May 2010 and pointed out the fact that the Veteran's use of his Albuterol inhaler had been infrequent since 2005.  

The Board notes that the VA examiner did not explicitly state that the Veteran's pre-existing respiratory disability was clearly and unmistakably not aggravated by his second period of active service.  However, as noted above, the examiner did explicitly state that the it was clear and unmistakable that the Veteran's chronic cough was related to his smoking intermittently prior to his second period of active service, smoking continually during his deployment, and smoking intermittently since his return from deployment and that the Veteran's pre-existing respiratory disability was not aggravated beyond its natural progression during his second period of active service.  This can be interpreted to mean that since the chronic cough was clearly and unmistakably related to smoking, it could not be related to anything else.  Therefore, the examiner has inversely provided the opinion that the Veteran's pre-existing respiratory disability clearly and unmistakably underwent no permanent increase in severity as a result of his second period of active service.  

The Board notes that with respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a).  Therefore, a claim of entitlement to service connection for a respiratory disability caused by use of tobacco products will not be considered by the Board.  

In a December 2011 statement, the Veteran reported that prior to his 2003 deployment, he had been fully capable of passing physical fitness evaluations, participating in battalion and company runs, and engaging in road marches without experiencing coughing fits and pulmonary distress.  He reported that the examiner's report did not accurately account the amount of sand and dust that he was exposed to during active service.  Further, the Veteran reported that he did not receive treatment for the disability because his primary care physician told him there was nothing to be done and so, he did not see the point in continuing to complain.  He reported that he used Albuterol infrequently because it did not really help and he did not see the point in using it.   

With respect to the Veteran's statement, the Board notes that the examiner clearly took into account the Veteran's reports of exposure to dust and sand while in active service.  The examiner also took into account the Veteran's report that his cough got worse while he was serving in Southwest Asia.  However, the examiner noted that this was a result of the Veteran's smoking, which also increased while the Veteran was serving in Southwest Asia.  

With respect to the Veteran's report that he does not receive treatment for his respiratory disability because he was told that it would not be effective, the Board notes that this has no bearing on whether the Veteran's disability was aggravated during his second period of active service.  The VA examiner did point out the lack of treatment in his medical opinion report, but the rationale upon which the examiner's opinion was based was not the Veteran's lack of treatment since service, but the Veteran's increase in smoking which coincided with his second period of active service and the increase in his cough.  

Therefore, the Board finds that there is no competent medical evidence indicating that the Veteran's pre-existing respiratory disability was aggravated by his second period of active service.  While the Veteran might sincerely believe that this is the case, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran clearly and unmistakably had a respiratory disability that existed prior to his active service.  The VA examiner has competently opined that the pre-existing respiratory disability was clearly and unmistakably not aggravated by the Veteran's second period of active service.  Therefore, the presumption of soundness is rebutted.   See 38 U.S.C.A. § 1111 (2002); 38 C.F.R. § 3.304 (2011).

Further, as noted above, there is no indication from the record, nor has the Veteran alleged, that his respiratory disability is in any way related to his first period of active service.  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for a respiratory disability, to include obstructive lung disease, is not warranted.  


ORDER

Entitlement to service connection for a respiratory disability, to include obstructive lung disease, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


